MEMORANDUM **
Russell David Bartlow appeals pro se from the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) to reduce his sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bartlow contends that the district court should have reduced his sentence because Amendment 599 to the United States Sentencing Guidelines lowers the sentencing range for the crimes of which he was convicted. The district court properly denied Bartlow’s motion because Amendment 599 did not change any aspect of the analysis the sentencing judge engaged in when originally sentencing Bartlow. See United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam). Furthermore, there is no relief available to Bartlow under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because his conviction was already final prior to the issuance of the Booker decision and because motions under 18 U.S.C. § 3582(c)(2) may be brought only based on a change in the applicable sentencing guidelines, not based on other changes in the law. See 18 U.S.C. § 3582(c)(2); United States v. Cruz, 423 F.3d 1119, 1120-21 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.